Citation Nr: 0935963	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-35 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an eye disorder, to 
include loss of vision.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1954 to December 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.  Thereafter, the Huntington, West 
Virginia, RO assumed jurisdiction.  

The Veteran appeared at a hearing before a local hearing 
officer at the RO in May 2009 and at a Travel Board hearing 
at the RO before the undersigned Veterans Law Judge in March 
2009.  Transcripts of the hearings are of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  


REMAND

A review of the record reveals that a portion of the 
Veteran's service treatment records are not available due to 
them having been lost in 1973 in a fire at the National 
Personnel Records Center (NPRC) in St. Louis.  When a 
veteran's service treatment records are unavailable, through 
no fault of his, VA's duty to assist, duty to provide reasons 
and bases for its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule is heightened.  
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).

While the Board notes that several attempts have been made by 
NPRC to obtain additional records, these attempts have been 
futile.  However, the Veteran has supplied specific dates as 
to when the claimed grenade explosion occurred and the units 
that he was assigned to when the incident happened.  In 
September 2006, the Veteran submitted copies of unit records 
which he obtained from NPRC, including a unit report 
indicating that the unit to which the Veteran was attached 
participated in a live firing exercise on January 3, 1956.  

The Veteran has testified as to having sustained an injury to 
his eyes and ears when a practice grenade exploded in near 
proximity to his face, which caused him to lose his vision 
and his hearing for a period of time and started the ringing 
in his ears, which has continued to the present.  

The Board notes that several responses have been received 
from NPRC indicating that no more service medical, personnel 
records or Office of Surgeon General  reports (SGO) are 
available.  The Board further observes that in a September 
2006 letter to the Veteran, NPRC indicated that an extensive 
search of the morning reports for the Veteran's unit for the 
time frame from November 1955 to February 1956 had revealed 
no mention of the Veteran being sick, injured, or 
hospitalized.  

The Veteran and his representative have requested that an 
additional search be made and that an attempt be made to 
obtain training accident reports that could have been 
prepared in conjunction with the incident. 

The Board further observes that the Veteran has not been 
afforded a VA examination with regard to any claimed disorder 
during the course of this appeal.  Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

The Veteran has testified as to having had ringing in his 
ears since the inservice incident.  He has also been shown to 
currently have a hearing loss.  Moreover, the Veteran 
submitted a statement and treatment records from his private 
physician, C. Francis, M.D., indicating that the Veteran had 
a right eye sectorial cataract that was probably related to 
the previous blast injury from the "practice" grenade.  

Based upon all of the above, examinations are warranted, with 
the examiners being requested to render an opinion as to the 
etiology of any of the claimed disorders and their 
relationship, if any, to his period of service.

Accordingly, the case is REMANDED for the following action:

1.  Please contact the NPRC and any other 
appropriate locations, to request that 
another attempt be made to obtain the 
Veteran's complete service treatment and 
personnel records for all periods of 
active service.  Such request should 
include requesting copies of unit 
training accident reports.  Specific 
emphasis should be placed upon obtaining 
records for the time period from December 
1955 through February 1956.  If no more 
records are located, please indicate via 
a formal finding that it is reasonably 
certain that such records do not exist 
and that further efforts to obtain those 
records would be futile.  The provisions 
set forth in 38 C.F.R. § 3.159(c) and (e) 
must be complied with.  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current hearing loss and 
tinnitus.  All indicated tests and 
studies should be performed and all 
findings must be reported in detail.  The 
claims folder must be made available to 
the examiner for review.  The examiner 
should answer the following questions: 
Does the Veteran currently have hearing 
loss and tinnitus?  If so, is it at least 
as likely as not (50 percent probability 
or greater) that these disorders are 
related to the Veteran's period of 
service, to include any traumatic 
injuries sustained in service.  The 
examiner should provide rationales for 
these opinions.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current eye disorder, to 
include vision loss and cataracts.  All 
indicated tests and studies should be 
performed and all findings must be 
reported in detail.  The claims folder 
must be made available to the examiner 
for review.  The examiner should answer 
the following questions: Does the Veteran 
currently have any eye disorder, to 
include cataracts and vision loss?  If 
so, is it at least as likely as not (50 
percent probability or greater) that any 
disorder found is related to the 
Veteran's period of service, to include 
any traumatic injuries sustained in 
service.  The examiner should provide a 
rationale for any rendered opinion.

4.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If any issue on appeal 
remains denied, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

